DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 6/28/2021 is acknowledged.  The traversal is on the ground(s) that the groups share a common core..  This is not found persuasive because the common core is known (see US PGPub 20150250882 paragraph 129 N-hexadecanoyl-L-proline and N-hexadecanoyl-L-serine).  If the common core is known, it is not applicant’s contribution to the art.  The election is maintained and made final.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-13, 15-18, 24, 27-28, 33, 47-48 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 20150250882. ‘882 teaches the treatment of obesity, Prader-Willi syndrome, cachexia and metabolic disorders with the compounds of the invention.  The compounds of the invention are taught on page 7 figure (l) and specifically in paragraphs 125-131.  Paragraph 129 teaches N-hexadecanoyl-L-proline (anticipatory for claims 1-5, 10-13, 15, 17-18, 24, 27-28, 33, 47-48 and 57) and N-hexadecanoyl-L-serine (anticipatory for claim 17 formula (I)).  Cachexia specifically anticipates claim 48.

Claims 1-5, 10-13, 15, 17-18, 24, 27-8, 33, 47 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 20140056953.  ‘953 teaches the treatment of diabetes (paragraph 204).  The formula (l) is taught on page 6.  Paragraph 96 teaches N-decanoyl-proline.  The compound anticipates the instant compound claims 1-5, 10-13 and 15.  The treatment of diabetes (a metabolic disorder) anticipates claims 17-18, 24, 27-28, 47 and 57.

Claims 1-5, 10-13, 15-18, 24, 27-28, 33, 47-48 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20130158070.  ‘070 teaches the compounds of claim 58 for the treatment of pain that anticipate the instant compounds and methods of use.  


Claims 1-5, 10-13, 15-18, 24, 27-28, 33, 47-48 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leishman.  Leishman teaches on page 496 N-arachidonayl which fits within the scope of formula (I) and further compounds in table 2 teaches N-palmitoyl-proline and that it has effect on metabolism.  This compound anticipates claims 1-5, 10-13 and 15 as well as method of use claims 17-18, 24, 27-8, 33, 47 and 57.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18, 24, 27-28, 47-48 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The .
	The Examiner suggests deletion of the word “prevention”.  


Claims 17-18, 24, 27-28, 33, 47-48 and 57 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction 
The nature of the invention: The nature of the invention is the method of treating a metabolic disorder by modulating NAA, beige fat or iBAT.   
The state of the prior art: The state of the prior art is that NAA, beige fat and iBAT among others, are involved in metabolism.  However, how these are involved in metabolism are unclear.  Thoonen teaches that the thermogenic properties of BAT are well recognized, however, the data generatedin the last decade reveals a potential for BAT against metabolic disorders and obesity.  Gregory teaches that studies on Brown fat (brown adipose tissue) may lead to potential therapeutic strategies for obesity.   Further, the Joslin diabetes center has released an article that reports that brown fat cells point towards potential new therapeutic options for obesity.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of metabolic diseases, whether or not the modulation of BAT would make a difference in the disease.  Hence, in the absence of a showing of a nexus between known metabolic diseases and the modulation of BAT, one of ordinary skill in the art is Those of skill in the art recognize that in vitro assays and or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs.  However, clinical correlations are generally lacking.  The greatly increased complexity of the in vivo environment as compared to the very narrowly defined and controlled conditions of an in- vitro assay does not permit a single extrapolation of in vitro assays to human diagnostic efficacy with any reasonable degree of predictability.  In vitro assays cannot easily assess cell-cell interactions that may be important in a particular pathological state.  
The presence or absence of working examples:  The instant compounds have been shown to have uncoupling bioactivity (table 2), shown to help mice lose weight (page 58) and have been reported that the might be useful to treat pain (page 58).  There is no showing of the instant compounds treating a metabolic disorder, pain, obesity cachexia, anorexia, diabetes, hypertension, Bardet-Biedel syndrome or other condition listed as being a metabolic disorder.     
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds burn fat cells or help with cellular respiration.  However, other than the one test that suggests that the compounds might be useful to treat pain, there is no other guidance to connect the instantly claimed compounds and the treatment of “metabolic disorders” which include pain, anorexia, cachexia, diabetes, hyperphagia, Lawrence-Moon syndrome or other condition listed in the claims.  The specification does not seem to enable a correlation between the mediation of cellular respiration and the treatment of metabolic disorders.     
The breadth of the claims: The claims are drawn to the treatment of any and all diseases mediated by the bradykinin receptor with the compound of claim 1. 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what metabolic disease would be benefited by the mediation of cellular respiration and then would further need to determine which of the claimed compounds would provide treatment of the disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4pmET Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.